 

 

Exhibit 10.1.6 

 

EXECUTION VERSION

 



INTERCREDITOR AND SUBORDINATION AGREEMENT

 

INTERCREDITOR AND SUBORDINATION AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of November
14, 2016, by and among MARVIN ROSEN, an individual (“Subordinated Lender”),
FUSION TELECOMMUNICATIONS INTERNATIONAL, INC., a Delaware corporation
(“Issuer”), each other Credit Party party hereto and EAST WEST BANK, in its
capacity as administrative agent (“Administrative Agent”) pursuant to the Credit
Agreement (as hereinafter defined).

 

WHEREAS, Fusion NBS Acquisition Corp., a Delaware corporation (“Borrower”),
Administrative Agent and the Lenders party thereto (together with the lenders
from time to time party thereto, the “Lenders”) have entered into that certain
Credit Agreement, dated as of the date hereof (as amended, restated, modified or
supplemented from time to time, including, without limitation, amendments,
modifications, supplements and restatements thereof giving effect to increases,
renewals, extensions, refundings, deferrals, restructurings, replacements or
refinancings of, or additions to, the arrangements provided for therein, the
“Credit Agreement”), pursuant to which, among other things, Administrative Agent
and Lenders have agreed, subject to the terms and conditions set forth in the
Credit Agreement, to extend certain credit facilities to the Borrower;

 

WHEREAS, in accordance with the terms of the Credit Agreement and the other
Senior Loan Documents (as hereinafter defined), Issuer and the other Credit
Parties will grant to Administrative Agent and the Lenders a first priority lien
on, security interest in and right of set-off against any and all right, title
and interest of Issuer in and to certain Collateral; and

 

WHEREAS, as an inducement to and as one of the conditions precedent to the
agreement of Administrative Agent and Lender to consummate the transactions
contemplated by the Credit Agreement and the other Senior Loan Documents,
Administrative Agent and Lenders require the execution and delivery of this
Agreement by Subordinated Lender and Credit Parties.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.          Definitions.

 

(a)          Capitalized terms used but not defined herein (including, without
limitation, in the introductory paragraph and recitals above) shall have the
meanings given such terms in the Credit Agreement.

 

(b)          The following terms shall have the following meanings:

 

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

 

“Blockage Period” has the meaning specified in Section 2(b) of this Agreement.

 

 

 

 

“Collateral” means, collectively, the “Collateral” (as such term is defined in
the Credit Agreement) and any and all other property from time to time subject
to Liens or security interests to secure payment or performance of the Senior
Obligations.

 

“Credit Agreement” has the meaning specified in the recitals to this Agreement.

 

“Credit Parties” means, collectively, Issuer, Borrower, NBS, each other
Subsidiary of Issuer and any other Person that at any time is or becomes
directly or indirectly liable on or in respect of, or that provides security
for, any Senior Obligations, and their successors and permitted assigns.

 

“Enforcement Action” means, with respect to the Subordinated Obligations, any
action to collect all or any portion of the Subordinated Obligations, to
accelerate or demand payment of all or any portion of the Subordinated
Obligations or to enforce any of the rights and remedies of any holder of any of
the Subordinated Obligations, either pursuant to the Subordinated Loan
Documents, at Law, or in equity, including, but not limited to: (i) commencing
or pursuing legal proceedings to collect any amounts owed with respect to the
Subordinated Obligations; (ii) execution upon, or otherwise enforcing any
judgment obtained with respect to, amounts owed on the Subordinated Obligations;
or (iii) commencing or pursuing any judicial or non-judicial proceedings with
respect to the Subordinated Obligations to foreclose upon, or to acquire title
in lieu of foreclosure as to, all or any portion of the assets of Issuer or any
other Credit Party.

 

“Insolvency Event” means (i) Issuer or any of its Subsidiaries commencing any
case, proceeding or other action (A) under any Debtor Relief Laws or existing or
future Law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship or relief of debtors, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Issuer or any of its Subsidiaries making a
general assignment for the benefit of its creditors; (ii) there being commenced
against Issuer or any of its Subsidiaries any case, proceeding or other action
of a nature referred to in clause (i) above; (iii) there being commenced against
Issuer or any of its Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets; (iv) Issuer or any of its
Subsidiaries taking any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii)
or (iii) above; or (v) Issuer or any of its Subsidiaries generally not paying,
or being unable to pay, or admitting in writing its inability to pay, its debts
as they become due.

 

“Insolvency Proceeding” means the occurrence or commencement of any proceeding
specified in clause (i) or clause (ii) of the definition of “Insolvency Event”
in this Agreement.

 

“Issuer” has the meaning specified in the recitals of this Agreement.

 

 2 

 

 

“Lenders” has the meaning specified in the recitals of this Agreement.

 

“Permitted Subordinated Debt Payments” means regularly scheduled cash payments
of interest, at the non-default rate of interest not to exceed a rate of seven
percent (7%) per annum, pursuant to and in accordance with the Subordinated
Notes.

 

“Senior Default” means any “Default” or “Event of Default” under the Credit
Agreement or any other Senior Loan Document.

 

“Senior Lenders” means Administrative Agent, Lenders and each other holder of a
Senior Obligation and each of their respective successors and assigns.

 

“Senior Loan Documents” means, collectively, the Credit Agreement, the other
“Loan Documents” (as such term is defined in the Credit Agreement) and all other
documents, instruments and agreements that from time to time evidence the Senior
Obligations or secure or support payment or performance of such Senior
Obligations, as the same may be amended, restated, modified or supplemented from
time to time, including, without limitation, amendments, modifications,
supplements and restatements thereof giving effect to increases, renewals,
extensions, refundings, deferrals, restructurings, replacements or refinancings
of, or additions to, the arrangements provided therein (whether provided by one
or more Lenders under the Credit Agreement or one or more successor Lenders).

 

“Senior Obligations” means collectively, the “Obligations” (as such term is
defined in the Credit Agreement) and the “Guaranteed Obligations” (as such term
is defined in the Guaranty), including, without limitation, all principal,
interest, fees, expenses, indemnities and reimbursement obligations (including,
without limitation, Attorney Costs) at any time owed by any Credit Party to
Senior Lender pursuant to the terms of the Senior Loan Documents, in each
instance, whether before or after the commencement of an Insolvency Proceeding
and without regard to whether or not an allowed claim, and all obligations and
liabilities incurred with respect to any refinancing of such obligations,
together with any amendments, restatements, modifications, renewals or
extensions thereof.

 

“Subordinated Event of Default” means any default or event of default under the
Subordinated Notes or other Subordinated Loan Documents.

 

“Subordinated Lender” has the meaning specified in the introductory of this
Agreement.

 

“Subordinated Loan Documents” means, collectively, the Subordinated Notes and
any other documents, agreements or instruments that from time to time evidence
or otherwise relate to the Subordinated Obligations.

 

“Subordinated Notes” means that certain Second Amended and Restated Unsecured
Promissory Note, dated as of November 14, 2016, made by Issuer and payable to
the order of the Subordinated Lender, as the same may be amended, supplemented,
restated or otherwise modified from time to time as permitted by this Agreement
and the Senior Loan Documents, including, without limitation, any notes issued
in exchange or substitution therefor.

 

 3 

 

 

“Subordinated Obligations” means, collectively, the unpaid principal of and
interest on the Subordinated Notes and all other Indebtedness of Issuer or any
other Credit Party owing to the Subordinated Lender (including, without
limitation, interest accruing at the then applicable rate provided therein after
the maturity of the Subordinated Notes and interest accruing at the then
applicable rate provided in the Subordinated Notes after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to Issuer or any other Credit Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Subordinated Notes, this Agreement, or any other Subordinated Loan
Document, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, Attorney Costs incurred by the Subordinated Lender that are required
to be paid by Issuer or any other Credit Party pursuant to the terms of any
other Subordinated Loan Document); provided, however, that Subordinated
Obligations shall not include obligations for compensation, employee benefits
and reimbursement of related costs incurred in the ordinary course of business,
to the extent any of the foregoing constitutes Indebtedness, and to the extent
such Indebtedness is permitted by the Credit Agreement.

 

(c)          The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and section and paragraph
references are to this Agreement unless otherwise specified.

 

(d)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(e)          No inference in favor of, or against, any party to this Agreement
shall be drawn from the fact that such party has drafted any portion of this
Agreement.

 

2.          Subordination; Enforcement Action. Each Credit Party and
Subordinated Lender each hereby agrees, for itself and each future holder of the
Subordinated Obligations, that:

 

(a)          No holder of the Subordinated Obligations shall have any claim to
any assets of any Credit Party on a parity with or prior to the claim of any
holder of the Senior Obligations.

 

 4 

 

 

(b)          Unless and until the Senior Obligations have been paid in full,
without the express prior written consent of Administrative Agent, (1)
Subordinated Lender shall not, directly or indirectly, take, demand, accept or
receive from any Credit Party or any other Person, in cash or other property or
by setoff or in any other manner, payment of all or any of the Subordinated
Obligations, and (2) no Credit Party shall make, give or permit, directly or
indirectly, by setoff, redemption, purchase or in any other manner, any payment
of or with respect to, or any collateral or other security for, the whole or any
part of the Subordinated Obligations, including, without limitation, any
guarantee, letter of credit or similar credit support to support payment of any
of the Subordinated Obligations; provided, however, that, subject in all
respects to the other terms and provisions hereof, (x) Subordinated Lender may
accept and retain, and Issuer may make, Permitted Subordinated Debt Payments so
long as no Blockage Period is then in effect, so long as, after giving effect to
such payment, the Credit Parties are in compliance on a pro forma basis with the
covenants set forth in Section 7.15 of the Credit Agreement, recomputed for the
most recent fiscal quarter for which financial statements have been delivered;
and (y) Issuer may resume making any Permitted Subordinated Debt Payments, and
may make any Permitted Subordinated Debt Payment missed during any Blockage
Period, upon the cessation of a Blockage Period. A “Blockage Period” shall exist
from and after the date that any Senior Default shall have occurred, until the
earlier to occur of (a) the cure or waiver of such Senior Default, as determined
by Administrative Agent in its sole discretion and (b) the payment in full of
the Senior Obligations.

 

(c)          Unless and until the Senior Obligations have been paid in full,
without the express written consent of Administrative Agent, Subordinated Lender
shall not commence any Enforcement Action.

 

(d)          The expressions “prior payment in full,” “payment in full,” “paid
in full” and any other similar terms or phrases when used herein with respect to
the Senior Obligations shall mean (i) the indefeasible payment in full, in
immediately available funds, of all of the Senior Obligations and the
performance in full of all of the Senior Obligations and Hedging Obligations,
(ii) the termination or expiration of all Senior Loan Documents, and (iii)
termination of any and all commitments to lend under the Senior Loan Documents.
Senior Obligations shall be considered to be outstanding whenever any loan
commitment under any Senior Loan Document is outstanding.

 

(e)          Each holder of Senior Obligations, whether now outstanding or
hereafter created, incurred, assumed or guaranteed, shall be deemed to have
acquired Senior Obligations in reliance upon the provisions contained in this
Agreement.

 

3.          Additional Provisions Concerning Subordination. Without limiting any
other term or provision in this Agreement:

 

(a)          The Subordinated Lender and each Credit Party hereby agree that
upon the occurrence of any Insolvency Event:

 

(i)          all Senior Obligations shall be paid in full before any payment or
distribution is made with respect to any of the Subordinated Obligations; and

 

 5 

 

 

(ii)         any payment or distribution of assets of any Credit Party of any
kind or character, whether in cash, property or securities, to which
Subordinated Lender would be entitled except for the provisions hereof, shall be
paid or delivered by such Credit Party, or any receiver, trustee in bankruptcy,
liquidating trustee, disbursing agent or other Person making such payment or
distribution, directly to Administrative Agent for application against the
Senior Obligations (in accordance with the terms of the applicable Senior Loan
Documents), to the extent necessary to pay in full all Senior Obligations,
before any payment or distribution shall be made to Subordinated Lender, and (x)
Subordinated Lender hereby unconditionally authorizes, empowers and directs all
trustees, receivers, custodians, conservators, or any other Persons having
authority over the property of any Credit Party to effect delivery of all such
payments and distributions to Administrative Agent and (y) Subordinated Lender
agrees to execute and deliver to Administrative Agent such further instruments
as may be requested by Administrative Agent to confirm the authorization
referred to in the foregoing clause (x).

 

(b)          Upon the occurrence of any Insolvency Proceeding commenced by or
against any Credit Party, Subordinated Lender irrevocably authorizes and
empowers Administrative Agent to demand, sue for, collect and receive every
payment or distribution on account of any of the Subordinated Obligations
payable or deliverable in connection with such event or proceeding, until the
Senior Obligations are paid in full, and give acquittance therefor;

 

(c)          Subordinated Lender irrevocably authorizes and empowers
Administrative Agent to file claims and proofs of claim in any such Insolvency
Proceeding and take such other actions, in its own name, or in the name of the
Subordinated Lender or otherwise, as Administrative Agent may deem necessary or
advisable for the enforcement of the provisions of this Agreement; and, in
furtherance thereof, Subordinated Lender shall execute and deliver such powers
of attorney, assignments or proofs of claim or other instruments as
Administrative Agent may request; provided, however, that the foregoing
authorization and empowerment imposes no obligation on Administrative Agent or
any other Senior Lender to take any such action.

 

(d)          Except as otherwise expressly permitted by the terms hereof, if any
payment or distribution, whether consisting of money, property or securities,
shall be collected or received by or come into the custody, control or
possession of Subordinated Lender in respect of the Subordinated Obligations,
Subordinated Lender shall forthwith deliver the same to Administrative Agent for
application against the Senior Obligations, in the exact form received, duly
endorsed to Administrative Agent, if required, in each case to be applied to the
payment or prepayment of the applicable Senior Obligations in accordance with
the terms of the applicable Senior Loan Documents until such Senior Obligations
are paid in full. Until so delivered, such payment or distribution shall be held
in trust by Subordinated Lender as the property of the Senior Lenders,
segregated from other funds and property held by Subordinated Lender.

 

4.          Subrogation. Until the Senior Obligations are paid in full, the
Subordinated Lender shall not make or assert any claim of subrogation under
applicable Law or otherwise with respect to the Senior Lenders or the Senior
Obligations. Upon the payment in full of the Senior Obligations, the
Subordinated Lender shall be subrogated to the rights of the Senior Lenders to
receive payments or distributions of assets of Issuer and each other Credit
Party in respect of the Senior Obligations until the Senior Obligations shall be
paid in full. For the purposes of such subrogation, payments or distributions to
any Senior Lender of any money, property or securities to which Subordinated
Lender would be entitled except for the provisions of this Agreement shall be
deemed, as between Issuer and its creditors (other than the Senior Lenders and
Subordinated Lender), to be a payment by Issuer to or on account of Subordinated
Obligations (it being understood that the provisions of this Agreement are, and
are intended solely, for the purpose of defining the relative rights of the
Subordinated Lender, on the one hand, and Senior Lenders, on the other hand).

 

 6 

 

 

5.          Consents, Waivers and Covenants of Subordinated Lender.

 

(a)          Subordinated Lender consents and agrees that, without the necessity
of any reservation of rights against Subordinated Lender, and without notice to
or further assent by Subordinated Lender:

 

(i)          any demand for payment of any Senior Obligations made by any Senior
Lender may be rescinded in whole or in part by such Senior Lender, and any
Senior Obligation may be continued, and the Senior Obligations, or the liability
of any Credit Party or any guarantor or any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, or any obligation or liability of any Credit Party or any
other party under any Senior Loan Document, or any other agreement, may, from
time to time, in whole or in part, be amended, restated, renewed, extended,
increased, modified, accelerated, compromised, restructured, waived,
surrendered, or released by Administrative Agent or the other Senior Lenders;

 

(ii)         the Credit Agreement, the other Senior Loan Documents and the
Senior Obligations may be amended, restated, modified, extended, increased,
renewed, restructured, supplemented or terminated, in whole or in part, as
Administrative Agent or the other Senior Lenders may deem advisable from time to
time, and any collateral security at any time held by any Senior Lender for the
payment of any of the Senior Obligations may be sold, exchanged, restructured,
waived, surrendered or released, in each case all without notice to or further
assent by Subordinated Lender, which will remain bound under this Agreement, and
Administrative Agent and the other Senior Lenders shall have the right to grant
waivers or consents to any Credit Party with respect to any of the Senior
Obligations or any Senior Loan Document in any manner whatsoever, all without
impairing, abridging, releasing or affecting the subordination provided for
herein; and

 

(iii)        any refinancing of the Obligations may be consummated by any Credit
Party.

 

(b)          Subordinated Lender waives any and all notice of the creation,
renewal, extension, increase, or accrual of any of the Senior Obligations and
notice of or proof of reliance by any Senior Lender upon this Agreement. The
Senior Obligations shall be deemed conclusively to have been created, contracted
or incurred in reliance upon this Agreement, and all dealings between the Credit
Parties and Senior Lenders shall be deemed to have been consummated in reliance
upon this Agreement. Subordinated Lender acknowledges and agrees that each
Senior Lender has relied upon the subordination provided for herein in entering
into the Senior Loan Documents and in making funds available to Issuer
thereunder. Subordinated Lender waives notice of or proof of reliance on this
Agreement and protest, demand for payment and notice of default.

 

 7 

 

 

(c)          The Subordinated Lender hereby consents to the Liens on the
Collateral created in favor of Senior Lenders under the Senior Loan Documents,
and agrees that the grant, perfection, priority and existence of such Liens does
not and shall not constitute a Subordinated Event of Default or any other
default under any Subordinated Loan Document.

 

(d)          Concurrently with the issuance thereof, the Subordinated Lender
shall provide Senior Lenders with a copy of any written notice of any
Subordinated Event of Default or similar communication given by Subordinated
Lender to Issuer pursuant to or in connection with any of the Subordinated Loan
Documents. Upon demand by Administrative Agent, the Subordinated Lender will
furnish to Senior Lenders a statement of the indebtedness owing from Issuer to
the Subordinated Lender. Administrative Agent may rely without further
investigations upon such statements.

 

(e)          Notwithstanding anything in the Subordinated Notes or any other
agreement or instrument to the contrary, the Subordinated Lender and Issuer
hereby acknowledge and agree that the maturity date of each of the Subordinated
Notes shall be no earlier than the date upon which the Senior Obligations are
paid in full.

 

6.          Negative Covenants of the Subordinated Lender. Until the payment in
full of the Senior Obligations, Subordinated Lender shall not, without the prior
written consent of Administrative Agent:

 

(a)          sell, assign, or otherwise transfer, in whole or in part, the
Subordinated Obligations or any interest therein to any other Person (a
“Transferee”) or create, incur or suffer to exist any security interest, Lien,
charge or other encumbrance whatsoever upon any of the Subordinated Obligations
or under any Subordinated Loan Document in favor of any Transferee unless:

 

(i)          such action is made expressly subject to this Agreement; and

 

(ii)         the Transferee expressly acknowledges to Senior Lenders, by a
written agreement in form and substance satisfactory to Administrative Agent or
by delivery of an executed counterpart of this Agreement or an intercreditor and
subordination agreement substantially identical to this Agreement, the
subordination provided for herein and agrees to be bound by all of the terms and
provisions hereof;

 

(b)          permit any of the Subordinated Loan Documents or the Subordinated
Obligations to be amended, restated, renewed, restructured, increased, extended,
supplemented or otherwise modified in any respect, except changes that do not
adversely affect Senior Lenders’ rights under this Agreement or the Senior Loan
Documents or Senior Lenders’ right to payment of the Senior Obligations; and
nothing herein shall prohibit the Subordinated Lender from converting any of the
Subordinated Obligations into common stock of Issuer, nor prohibit the Issuer
from permitting conversion of any Subordinated Obligations into common stock of
Issuer;

 

 8 

 

 

(c)          permit or require any Credit Party to guarantee, or otherwise
become liable in respect of, any of the Subordinated Obligations (other than
Issuer);

 

(d)          permit or require any Credit Party to create any Lien on any of its
assets or properties to secure the payment or performance of any of the
Subordinated Obligations;

 

(e)          commence, or join with any creditors (other than Senior Lenders) in
commencing, or otherwise cause, any Insolvency Proceeding;

 

(f)          challenge the validity, enforceability, priority of, or any other
term or provision of, any Senior Loan Document;

 

(g)          challenge the extent, validity, creation, perfection or priority
of, any Lien created or purported to be created pursuant to any Senior Loan
Document or seek to avoid or subordinate any such Lien; or

 

(h)          interfere in any respect with the exercise by any Senior Lender of
any right or remedy under any Senior Loan Document or applicable Law;

 

provided, however, that a transfer by operation of Law to the estate of a
deceased Subordinated Lender shall not be a default hereunder; provided,
further, that it is the express intent of all parties hereto that such transfer
shall be expressly subject to this Agreement, and that the Transferee of the
estate expressly acknowledges to Senior Lenders, by a written agreement in form
and substance satisfactory to Administrative Agent or by delivery of an executed
counterpart of this Agreement or an intercreditor and subordination agreement
substantially identical to this Agreement, the subordination provided for herein
and agrees to be bound by all of the terms and provisions hereof.

 

7.          Senior Obligations Unconditional. All obligations and agreements of
the Subordinated Lender hereunder shall be irrevocable, unconditional,
continuing and absolute. All rights and interests of Senior Lenders hereunder,
and all agreements and obligations of the Subordinated Lender and any Credit
Party, shall remain in full force and effect irrespective of:

 

(a)          any lack of validity or enforceability of any Senior Loan Document
or if all or any portion of the Senior Obligations and/or the Liens securing
same are subordinated, set aside, avoided or disallowed, in each case pursuant
to an Insolvency Proceeding or otherwise (as a result of the fraudulent transfer
provisions under the Bankruptcy Code, under any state fraudulent conveyance or
fraudulent transfer statute, or otherwise);

 

(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Senior Obligations, or any amendment or waiver
or other modification, whether by course of conduct or otherwise, of the terms
of any Senior Loan Document, including, without limitation, any increase in any
of the Senior Obligations resulting from the extension of additional credit to
any Credit Party or otherwise;

 

 9 

 

 

(c)          any exchange, release or nonperfection of any Lien upon any
Collateral, or any release, amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or any guarantee thereof;

 

(d)          the existence of any claim, set-off, defense, counterclaim or other
right that Subordinated Lender, any Credit Party or any other Person may have
against any Person, including, without limitation, any Senior Lender;

 

(e)          any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Senior Obligations, or any manner of sale
or other disposition of any Collateral or any other collateral for all or any of
the Senior Obligations or any obligations of the Credit Parties under the Senior
Loan Documents or any other assets of the Credit Parties;

 

(f)          any change, restructuring or termination of the corporate or other
organizational structure or existence of any Credit Party;

 

(g)          any failure of any Senior Lender to disclose to Subordinated Lender
any information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of Issuer or any of its
Affiliates now or hereafter known to any Senior Lender (Subordinated Lender
hereby waiving any duty on the part of Senior Lenders to disclose such
information); or

 

(h)          any other event or circumstance which otherwise might constitute a
defense or counterclaim available to, or a discharge of, any Credit Party in
respect of any of the Senior Obligations, or of Subordinated Lender or any
Credit Party in respect of this Agreement.

 

8.          Representations and Warranties. Subordinated Lender represents and
warrants to each Senior Lender that:

 

(a)          the Subordinated Notes: (i) have been issued to it for good and
valuable consideration; (ii) are owned by Subordinated Lender free and clear of
any security interests, Liens, charges or encumbrances whatsoever, other than
the interest of Senior Lenders under this Agreement; (iii) are payable solely
and exclusively to Subordinated Lender and to no other Person and is payable
without deduction for any defense, recoupment, offset or counterclaim, and (iv)
constitute the only evidence of the obligations evidenced thereby;

 

(b)          Subordinated Lender has the power and authority and the legal right
to execute and deliver and to perform its obligations under this Agreement and
has taken all necessary action to authorize its execution, delivery and
performance of this Agreement;

 

 10 

 

 

(c)          this Agreement has been duly executed and delivered by Subordinated
Lender and constitutes a legal, valid and binding obligation of Subordinated
Lender, enforceable against Subordinated Lender in accordance with its terms;

 

(d)          the execution, delivery and performance of this Agreement will not
violate any provision of any requirement of Law applicable to Subordinated
Lender or contractual obligation of Subordinated Lender and will not result in
the creation or imposition of any Lien on any of the properties or revenues of
Subordinated Lender pursuant to any requirement of Law affecting, or any
contractual obligation of, Subordinated Lender, except the interest of Senior
Lenders under this Agreement;

 

(e)          no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or Governmental Authority or any other Person
(including, without limitation, any creditor of Subordinated Lender), is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement; and

 

(f)          no pending or, to the best of its knowledge, threatened litigation,
arbitration or other proceedings if adversely determined would in any way
prevent the performance of the terms of this Agreement; and

 

(g)          as of the date hereof, Issuer is indebted to the Subordinated
Lender under the Subordinated Loan Documents in the aggregate amount of
$928,081.18.

 

9.          No Representation by Senior Lenders. No Senior Lender has made, and
no Senior Lender does hereby nor otherwise make to the Subordinated Lender, any
representations or warranties, express, or implied, nor does any Senior Lender
assume any liability or obligation to or of Subordinated Lender with respect to:

 

(a)          the financial or other condition of any Credit Party or any other
obligors under any instruments of guarantee with respect to the Senior
Obligations;

 

(b)          the enforceability, validity, value or collectability of any of the
Senior Obligations or the Subordinated Obligations, any collateral therefor, or
any guarantee or security which may have been granted in connection with any of
the Senior Obligations or the Subordinated Obligations; or

 

(c)          the title or right of any Credit Party or any other Person to
transfer any collateral or security.

 

 11 

 

 

10.         Waiver of Claims. To the maximum extent permitted by Law,
Subordinated Lender waives any claim it might have against any Senior Lender
with respect to, or arising out of, any action or failure to act or any error of
judgment, negligence, or mistake or oversight whatsoever on the part of any
Senior Lender or its affiliates, directors, officers, employees, advisors,
attorneys or agents with respect to any exercise of any rights or remedies under
any of the Senior Loan Documents or any transaction relating to any of the
Collateral or any guarantee. No Senior Lender or any of its affiliates,
directors, officers, employees, advisors, attorneys or agents shall be liable
for failure to demand, collect or realize upon any of the Collateral or any
guarantee or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral or realize upon any guarantee upon the
request of any Credit Party or Subordinated Lender or any other Person or to
take any other action whatsoever with regard to the Collateral or any part
thereof or any guarantee.

 

11.         Additional Provisions Applicable After Insolvency Event or
Proceeding. Without limiting any other term or provision in this Agreement or
any Senior Loan Document:

 

(a)          The provisions of this Agreement shall continue in full force and
effect notwithstanding the occurrence of any Insolvency Event or Insolvency
Proceeding.

 

(b)          Subordinated Lender agrees that it will not, directly or indirectly
(including, without limitation, as a member of any unsecured creditors’
committee), take any action in or relating to any proceeding arising from, as a
result of, in connection with or relating to any Insolvency Proceeding to
challenge, contest or object in any manner to (i) the extent, validity,
creation, enforceability, perfection or priority of any of the Senior
Obligations or any Senior Loan Document or any Liens or security interests
created under any Senior Loan Document, or any term or provision of this
Agreement or Subordinated Lender's obligations, undertakings, acknowledgments
and agreements set forth in this Agreement; (ii) any pleading, motion, notice,
objection or argument of or made by or on behalf of any holder of any of the
Senior Obligations based on, under or in respect of Section 361, 362, 363 or 364
of the Bankruptcy Code, including, without limitation, in respect of permitting
the use of any cash or other collateral by, or providing any financing to, any
Credit Party under either Section 363 or 364 of the Bankruptcy Code (including,
without limitation, any request for adequate protection, or in respect of the
sale or other disposition of any property by any Credit Party under Section 363
of the Bankruptcy Code or pursuant to a plan of reorganization or any other
arrangement (and Subordinated Lender shall be deemed to have consented to any
such sale or disposition and all of the terms applicable thereto); or (iii) the
payment of interest, fees, expenses or other amounts to Senior Lenders under
Sections 506(b) or 506(c) of the Bankruptcy Code or otherwise. Subordinated
Lender agrees that it will not seek relief from the automatic stay or from any
other stay in any Insolvency Proceeding or take any action in derogation
thereof, without the prior written consent of Administrative Agent. Subordinated
Lender shall not support or vote in favor of any plan of reorganization (and
they shall be deemed to have voted to reject any plan of reorganization) unless
such plan (i) pays off in full, in cash, all Senior Obligations or (ii) is
accepted by the Senior Lenders. This Agreement, which the parties hereto
expressly acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code, shall be effective, during and after the commencement of an
Insolvency Proceeding.

 

 12 

 

 

12.         Further Assurances. The Subordinated Lender and each Credit Party,
at their own sole cost and expense and at any time from time to time, upon the
written request of Administrative Agent, will promptly and duly execute and
deliver such further instruments and documents and take such further actions as
Administrative Agent reasonably may request for the purposes of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted. Without limiting the generality of the foregoing, in the event
of an assignment pursuant to any Senior Loan Document or in the event of a
refinancing of the Senior Obligations, the Subordinated Lender and each Credit
Party shall, upon the request of Administrative Agent, execute a new
intercreditor and subordination agreement upon the same terms as this Agreement
to further evidence and confirm that the Subordinated Obligations are and shall
remain junior and subordinate in right of payment to the Senior Obligations.

 

13.         Reinstatement. The terms and provisions of this Agreement shall
continue to be effective or be reinstated, and the Senior Obligations shall not
be deemed to be paid in full, as the case may be, if at any time any payment of
any of the Senior Obligations is rescinded or avoided, or must otherwise be
returned by any Senior Lender pursuant to any Insolvency Proceeding or
otherwise, all as though such payment had not been made.

 

14.         Expenses. Subordinated Lender shall pay or reimburse Senior Lenders,
upon demand, for all of its reasonable and documented costs and expenses
incurred in connection with the enforcement of any rights and remedies with
respect to the Subordinated Lender under this Agreement, including, without
limitation, Attorney Costs of Senior Lenders.

 

15.         Provisions Define Relative Rights. This Agreement is intended solely
for the purpose of defining the relative rights of Senior Lenders, on the one
hand, and the Subordinated Lender, on the other, and the obligations of Credit
Parties in connection with the foregoing and no other Person shall have any
right, benefit or other interest under this Agreement. Each Credit Party hereby
agrees that it will not make any payment on or in respect of any of the
Subordinated Obligations, or take any other actions, in contravention of the
provisions of this Agreement.

 

16.         Legend. Subordinated Lender will cause each Subordinated Note (and
each other Subordinated Loan Document as Administrative Agent shall request) to
bear upon its face the following legend:

 

“ALL INDEBTEDNESS EVIDENCED BY THIS NOTE IS SUBORDINATED TO OTHER INDEBTEDNESS
PURSUANT TO, AND TO THE EXTENT PROVIDED IN, AND IS OTHERWISE SUBJECT TO THE
TERMS OF, THE INTERCREDITOR AND SUBORDINATION AGREEMENT, DATED AS OF NOVEMBER
14, 2016 (THE “SUBORDINATION AGREEMENT”), AS THE SAME MAY BE AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, BY AND AMONG FUSION
TELECOMMUNICATIONS INTERNATIONAL, INC., A DELAWARE CORPORATION AND ITS
SUBSIDIARIES, EAST WEST BANK, AS ADMINISTRATIVE AGENT, AND THE HOLDERS FROM TIME
TO TIME OF THE OBLIGATIONS ARISING UNDER THE SUBORDINATED LOAN DOCUMENTS
REFERRED TO IN THE SUBORDINATION AGREEMENT, INCLUDING, WITHOUT LIMITATION, THIS
NOTE, AND EACH HOLDER HEREOF, BY ITS ACCEPTANCE HEREOF, ACKNOWLEDGES AND AGREES
TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.”

 

 13 

 

 

17.         Powers Coupled With An Interest. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until the Senior Obligations are paid in full.

 

18.         Authority of Senior Lenders. Each Credit Party and Subordinated
Lender acknowledge and agree that the rights and responsibilities of each Senior
Lender under this Agreement with respect to any action taken by any Senior
Lender or the exercise or non-exercise by any Senior Lender of any option,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall be governed by the Senior Loan Documents and
by such other agreements with respect thereto as may exist from time to time
among, but, as between Senior Lenders, on the one hand, and the Credit Parties
and the Subordinated Lender, on the other hand, each Senior Lender shall be
conclusively presumed to be acting with full and valid authority so to act or
refrain from acting, and neither any Credit Party nor Subordinated Lender shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

19.         Notices.

 

(a)          Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given to a Senior Lender,
Administrative Agent, any Credit party or Subordinated Lender shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows: :

 

(i)          If to Administrative Agent or Senior Lender, at the following
address, facsimile number or e-mail address:

 

  East West Bank   135 N. Los Robles Avenue, 2nd Floor   Pasadena, California
91101   Attn: Richard Vian, Senior Vice President-Group Manager,
Telecommunications Lending   Telephone:  (626) 768-6816  
E-mail:  Richard.Vian@eastwestbank.com with a copy to :     Sutherland Asbill &
Brennan LLP   999 Peachtree Street, Suite 2300   Atlanta, Georgia 30309  
Attention: Christina B. Rissler   Telephone: (404) 853-8600   Email:
christina.rissler@sutherland.com

 

 14 

 

 

(ii)         If to any Credit Party, at the following address:

 

  Fusion Telecommunications International, Inc.   420 Lexington Avenue, Suite
1718   New York, New York 10170   Attention:         Gordon Hutchins, Jr.,
President     with a copy to: Kelley Drye & Warren LLP   101 Park Avenue   New
York, New York 10178   Attention: Jack Miles and Merrill Stone   Facsimile:
(212) 808-7897

 

(iii)        if to Subordinate Lender, at its address or transmission number for
notices set forth under its signature below.

 

(b)          Any such notice shall be deemed to have been given or made or to
have become effective on the terms set forth in Section 10.01 of the Credit
Agreement.

 

(c)          Any Senior Lender, Credit Party or Subordinated Lender may change
its addresses and transmission numbers for notices by notice in the manner
provided in this Section 19.

 

20.         Counterparts. This Agreement may be executed by one or more of the
parties on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic means shall be effective as delivery of an
original executed counterpart of this Agreement.

 

21.         Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

22.         Integration. THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT OF SENIOR
LENDERS, CREDIT PARTIES AND THE SUBORDINATED LENDER WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THERE ARE NO PROMISES OR REPRESENTATIONS BY ANY SENIOR LENDER,
CREDIT PARTIES OR SUBORDINATED LENDER RELATIVE TO THE SUBJECT MATTER HEREOF NOT
REFLECTED HEREIN. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

 15 

 

 

23.         Amendments in Writing; No Waiver; Cumulative Remedies.

 

(a)          Any modification or waiver of any provision of this Agreement, or
any consent to any departure by any party from the terms hereof, shall not be
effective in any event unless the same is in writing and signed by
Administrative Agent and the Subordinated Lender, and then such modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose given; provided that any such modification or waiver that
directly and adversely affects the obligations of the Credit Parties hereunder
and is sought to be enforced against the Credit Parties shall require the
consent of the Credit Parties.

 

(b)          No failure to exercise, nor any delay in exercising, on the part of
any Senior Lender, any right, remedy power or privilege hereunder shall operate
as a waiver thereof. No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 

(c)          The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by Law.

 

(d)          If Subordinated Lender or any Credit Party violates any of the
terms or provisions of this Agreement, in addition to any remedies in Law, at
equity or otherwise, any Senior Lender may restrain or enjoin such violation in
any court of competent jurisdiction and may interpose this Agreement as a
defense or counterclaim in any action or proceeding by Subordinated Lender or
any Credit Party.

 

24.         Section Headings. The section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

25.         Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Credit Party and Subordinated Lender and shall
inure to the benefit of Senior Lenders and their respective successors and
assigns.

 

26.         Governing Law; etc. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

27.         Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[The remainder of this page intentionally left blank.]

 

 16 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 



 

  ADMINISTRATIVE AGENT:       EAST WEST BANK, as Administrative Agent       By:
/s/ Richard Vian   Name:  Richard Vian   Title:  Senior Vice President    



[Intercreditor and Subordination Agreement]

 

 

 

  

  CREDIT PARTIES:       FUSION NBS ACQUISITION CORP.         By: /s/ Gordon
Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title: President and Chief
Operating Officer         FUSION TELECOMMUNICATIONS
INTERNATIONAL, INC.         By: /s/ Gordon Hutchins, Jr     Name: Gordon
Hutchins, Jr.    

Title: President and Chief Operating Officer

        NETWORK BILLING SYSTEMS, L.L.C.         By: /s/ Gordon Hutchins, Jr.    
Name: Gordon Hutchins, Jr.    

Title: Executive Vice President

        PINGTONE COMMUNICATIONS, INC.         By: /s/ Gordon Hutchins, Jr.    
Name: Gordon Hutchins, Jr.    

Title: President and Chief Operating Officer

        FUSION BVX LLC         By: /s/ Gordon Hutchins, Jr.     Name: Gordon
Hutchins, Jr.     Title: President

 

[Intercreditor and Subordination Agreement]

 



 

 

 

  FIDELITY ACCESS NETWORKS, LLC         By: /s/ Gordon Hutchins, Jr.     Name:
Gordon Hutchins, Jr.     Title: President and Chief Operating Officer        

FIDELITY CONNECT LLC

        By: /s/ Gordon Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title:
President and Chief Operating Officer         FIDELITY VOICE SERVICES, LLC      
  By: /s/ Gordon Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title:
President and Chief Operating Officer         FIDELITY ACCESS NETWORKS, INC.    
    By: /s/ Gordon Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title:
President and Chief Operating Officer         FIDELITY TELECOM, LLC         By:
/s/ Gordon Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title: President and
Chief Operating Officer         APPTIX, INC.         By: /s/ Gordon Hutchins,
Jr.  

 



Name: Gordon Hutchins, Jr.     Title: President and Chief Operating Officer

 

[Intercreditor and Subordination Agreement]

 

 

 

 

  SUBORDINATED LENDER:       /s/ Marvin Rosen   Marvin Rosen       Address for
Notices:       Marvin S. Rosen   211 Central Park West (Apt 8G)   New York, New
York 10024   Facsimile No.:  



 

 

